DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1, 8-10, 17-19, 23, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 10, and 19): 
             The closest prior art of record “Extending Mobile Applications to the Lock Screen of a Mobile Device” by Doumet US2016/0044091. “Using Gaze Determination With Device Input” by Gray and Donsbach US2012/0342672 (“Gray”) “System And Method For Changing Security Behavior Of A Device Based On Proximity To Another Device” by Mahaffey and Buck US2014/0282877A1 (“Mahaffey”), and “Method Pushing and Displaying Method and Apparatus” by Li et al., US2017/0094484A12(“Li”) fails to anticipate or render obvious the exact method for within a preset time period providing access to a communication message wherein the existence of an operating condition is determined (not just that the condition occurs) and that the condition is specifically jittering, position estimation of movement, or orientation change, and that said output differs from a mere display interface switching operation (i.e., the output is akin to an overlay such as a message notification during a lock screen moment), note that a lock screen is required per the claims.
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642